office_of_chief_counsel internal_revenue_service memorandum number release date cc pa b05 mmahaney sar-119907-10 uilc date date to associate area_counsel area from senior technician reviewer branch third party communication date of communication month dd yyyy subject re pre-petition credit elections under sec_6402 in ch bankruptcy actions this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent on date you requested our advice regarding b credit elections in chapter bankruptcy issue whether under u s c sec_542 the irs must turn over to a chapter bankruptcy trustee an overpayment that a taxpayer elects under sec_6402 to apply to future tax_liabilities conclusion the irs is not required under u s c sec_542 to turn over to a chapter bankruptcy trustee an overpayment once a taxpayer’s election under sec_6402 to credit the overpayment to future tax_liabilities has become irrevocable facts you asked that we consider the following fact pattern john and jane smith filed form_1040 for tax_year on date reporting a dollar_figure overpayment the smiths requested a refund of dollar_figure and elected to apply the remaining dollar_figure to their tax_liability for the irs mailed a refund of dollar_figure to the smiths on date sar-119907-10 and applied the dollar_figure to the tax_year sometime after making the election to credit their overpayment to their taxes and after the deadline for filing their tax_return had passed the smiths filed a voluntary petition for chapter bankruptcy the trustee requested that the dollar_figure be turned over to him pursuant to u s c sec_542 law and analysis property of the bankruptcy_estate is identified in u s c sec_541 and generally includes all legal and equitable interests of the debtor in property as of the commencement of the case if the debtor had the right to claim a tax_refund the right to claim a refund and to bring a refund_suit if necessary became property of the estate such a refund claim would be a debt owed to the debtor and should be paid to a chapter trustee under u s c sec_542 the service has administrative procedures for chapter trustees to request refunds that are property of the estate see irm chapter trustee refund turnover requests if the service determines that no refund is owed and the trustee disagrees the trustee’s remedy is to properly request the refund under u s c sec_505 and if necessary seek a sec_505 determination of the refund claim see revproc_2010_27 in your example however the taxpayer elected to credit dollar_figure of the overpayment to a future tax_year the overpayment for which a taxpayer made an sec_6402 election is not subject_to turnover request if the debtor having made the election had no right to claim a refund when the bankruptcy petition was filed there is no debt owing to the debtor for that tax_year that would be subject_to turnover under sec_542 sec_6402 and sec_301_6402-3 permit a taxpayer to apply current_year overpayments of tax against estimated_tax for the succeeding taxable_year sec_301_6402-3 provides that if a taxpayer reports an overpayment for a taxable_year and states on the relevant tax_return that all or part of the overpayment is to be applied to the taxpayer’s estimated income_tax for the following taxable_year the taxpayer’s statement constitutes an election to so apply the overpayment if an sec_6402 election is made sec_6513 places the overpayment beyond the reach of the taxpayer stating that no claim_for_refund of such overpayment shall be allowed when the debtor is owed a tax_refund for a prepetition period the property in the estate is a claim or cause of action against the government not the right to the return of the actual funds used to pay the government the applicable turnover provision is therefore sec_542 which directs that an entity that owes a matured debt that is property of the estate must pay the debt to the trustee except to the extent the debt may be offset against another prepetition liability owed the debtor see 516_us_16 debtor’s bank deposit accounts were debts owed the debtor - the debtor did not have a property interest in the funds deposited the applicable turnover provision is not sec_542 which directs that an entity that is holding property of the estate shall deliver the property to the trustee we do not address herein whether the trustee may avoid the taxpayer’s irrevocable election as a fraudulent conveyance under u s c note however that a fraudulent conveyance action must be brought in an adversary proceeding under bankruptcy rule and that the service should require that the taxpayer be joined in any such proceeding sar-119907-10 for the taxable_year in which the overpayment arises courts have generally held that a credit election is irrevocable and that the election binds both the taxpayer and the irs 916_f2d_1520 11th cir 572_f2d_839 ct_cl 267_f2d_148 7th cir a number of courts have acknowledged that when the debtor made a prepetition election under sec_6402 the bankruptcy trustee cannot seek the forgone refund from the service see morton v i r s aftr 2d wl bankr n d tex matter of orrill 226_br_563 bankr e d la block v 141_br_609 n d tex in re 124_br_606 bankr m d fla the trustee’s authority to revoke a taxpayer’s prepetition sec_6402 credit election was recently addressed by the tenth circuit in in re graves 609_f3d_1153 10th cir in graves a taxpayer made an election under sec_6402 to carry forward a overpayment prior to filing under chapter the chapter trustee sought an order compelling the debtor rather than the service to turn over the value of the forgone refund from the debtor under sec_542 the tenth circuit explained that one of the central precepts of bankruptcy law is that a bankruptcy trustee succeeds only to the title and rights in property that the debtor had at the time she filed the bankruptcy petition applying the principal the tenth circuit held that the trustee’s interest in the application of the tax_refund must be limited to the same extent as the debtors’ interest - by the strictures of sec_6513 that make debtors’ refund-application election irrevocable the court held that while the trustee may have a right to a portion of the debtor’s refund if the debtor were in fact entitled to a refund the trustee had no right under sec_542 to a refund because the debtor had no such right the court reasoned that sec_542 only required the turnover of property in the debtor’s possession and the debtor simply did not possess the refund similarly in the fact pattern you asked about the debtor had no right to the overpayment for tax_year because of the irrevocable election under sec_6402 the debtor therefore had no right to claim a refund that passed to the bankruptcy_estate that could be subject_to turnover under sec_542 the tenth circuit’s decision in graves is at odds with the ninth circuit’s decision in 491_f3d_987 9th cir nichols also involved a sec_542 turnover proceeding brought by the trustee against the debtors in nichols the debtors overpaid their income_tax_liability before filing a chapter case and the chapter trustee sought the value of the overpayment from the debtors the ninth circuit stated if the debtor is entitled to a refund for the year in which the petition was filed the prepetition portion of the refund is deemed to be property of the estate based on the supreme court’s decision in 382_us_375 see in re 946_f2d_1516 10th cir again see irm chapter trustee refund turnover requests sar-119907-10 as a result of the election the debtors were left with a credit with the irs that provided a dollar-for-dollar tax reduction in the following year if the nichols had not elected to prepay their taxes those funds would have been refunded to them and would likely have been available for the bankruptcy_estate when they voluntarily filed for bankruptcy just days later the fact that the election once made was irrevocable does not change the analysis in light of the expansive definition of property contained in the bankruptcy code and our broad interpretation of property under feiler we hold that this credit toward future taxes constituted estate property at the time the debtors filed for bankruptcy id pincite thus the debtors were compelled to pay over the value of the credit to the trustee the tenth circuit in graves explained that the nichols court did not consider the case in light of sec_542 and it was therefore unclear how the ninth circuit should apply the statutory requirements for turnover that clearly require possession of property as a prerequisite to turnover we agree that nichols is distinguishable on that ground we also believe that nichols is distinguishable from the fact pattern at issue here because nichols involved a sec_542 turnover request against the debtor rather than a sec_542 turnover request against the service recommendation under the fact pattern you asked about the service does not have an obligation under sec_542 to turnover to the trustee the portion of the overpayment that the debtor elected to apply to the liability pursuant to sec_6402 if you have any questions or concerns about this advice please contact attorney meghan mahaney at this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
